DETAILED ACTION
This is in response to the Applicant’s arguments, and amendments filed on September 11, 2019, in which claims 1-10 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-37, 39, 46-51, , and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biage et al. (US 2015/0085997). 
Regarding claim 31, Biage teaches a method for emergency call management comprising: providing a map view to an emergency network entity, the map view corresponding to a geographic area within which emergency calls from mobile devices are routed to the emergency network entity based upon the mobile devices being located within the geographic area (i.e., providing an interface for displaying fixed/mobile emergency calls on a graphical map [0021], [0025], [00129]); receiving emergency data related to emergency calls initiating from mobile devices within the geographic area, independently from emergency call routing to the emergency network entity (i.e., a map (emergency data) server for receiving location information from the ESP associated with the receive emergency calls and the plurality of emergency calls are received from different sources [0019]-[0021]); and displaying location indicators within the map view corresponding to locations of the mobile devices (i.e., identifying the location of the emergency call on the graphical map display [0020]-[0022). 
Regarding claim 32, Biage teaches the emergency data is received without requiring establishment of the emergency call or completion of the emergency call routing (i.e., emergency data or mapping data is received from location inherently prior to selection of an emergency call on the display [0020]-[0021]). 
Regarding claim 33, Biage teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, prior to completion of emergency call routing to the emergency network entity (i.e., receiving a selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0020]-[0021]).
Regarding claim 34, Biage further teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, such that each mobile device location indicator is displayed prior to a corresponding emergency call from each mobile device being received by the emergency network entity (i.e., identifying the location of the emergency call on the graphical map display and subsequently receiving a selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0020]-[0022).
Regarding claim 35, Biage further teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, the location indicators selectable to provide access to the emergency data (i.e., identifying the location of the emergency call on the graphical map display [0020]-[0021]). 
Regarding claim 36, Biage further teaches updating the position of each location indicator within the map view corresponding to movement of each mobile device, such that the location indicators reflect a most recent location of each mobile device (i.e., location updates [0030], AutoRebid; HELD query was automatically performed to update the location of a moving caller [0087]). 
Regarding claim 37, Biage further teaches providing the map view within a web browser displayed on a display of the emergency network entity (i.e., the i3 event logging port is based on a web services (http post) [0033], Using the i3 event logging protocol the location information associated with the emergency call is identified or transferred to a map server for display on a graphical map display [0132]). 
Regarding claim 39, Biage teaches obtaining the emergency data from a plurality of emergency data sources ([0029]). 
Regarding claim 46, Biage teaches a apparatus comprising: a network component (ESP), operative to connect internet; a processor, operatively coupled to the network component (i.e., the ESP has at least one processor [0027]), the processor operative to: providing a map view to an emergency network entity, the map view corresponding to a geographic area within which emergency calls from mobile devices are routed to the emergency network entity based upon the mobile devices being located within the geographic area (i.e., providing an interface for displaying fixed/mobile emergency calls on a graphical map [0021], [0025], [00129]); receiving emergency data related to emergency calls initiating from mobile devices within the geographic area, independently from emergency call routing to the emergency network entity (i.e., a map (emergency data) server for receiving location information from the ESP associated with the receive emergency calls and the plurality of emergency calls are received from different sources [0019]-[0021]); and displaying location indicators within the map view corresponding to locations of the mobile devices (i.e., identifying the location of the emergency call on the graphical map display [0020]-[0022). 
Regarding claim 47, Biage teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, prior to completion of emergency call routing to the emergency network entity (i.e., receiving a selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0020]-[0021]).
Regarding claim 48, Biage further teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, such that each mobile device location indicator is displayed prior to a corresponding emergency call from each mobile device being received by the emergency network entity (i.e., identifying the location of the emergency call on the graphical map display and subsequently receiving a selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0020]-[0022).
Regarding claim 49, Biage further teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, the location indicators selectable to provide access to the emergency data (i.e., identifying the location of the emergency call on the graphical map display [0020]-[0021]). 
Regarding claim 50, Biage further teaches updating the position of each location indicator within the map view corresponding to movement of each mobile device, such that the location indicators reflect a most recent location of each mobile device (i.e., location updates [0030], AutoRebid; HELD query was automatically performed to update the location of a moving caller [0087]). 
Regarding claim 51, Biage further teaches providing the map view within a web browser displayed on a display of the emergency network entity (i.e., the i3 event logging port is based on a web services (http post) [0033], Using the i3 event logging protocol the location information associated with the emergency call is identified or transferred to a map server for display on a graphical map display [0132]). 
Regarding claim 53, Biage teaches obtaining the emergency data from a plurality of emergency data sources ([0029]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 40-45, 52, and 54-59 are rejected under 35 U.S.C. 103 as being unpatentable over Biage et al. (US 2015/0085997) in view of Ziskind et al. (US 2009/0094602).
Regarding claims 38, 52, and 54-59, Biage teaches all the limitations above except providing the map view via a software-as-a-service application.
However, the preceding limitation is known in the art of communications. Ziskind teaches communication between the application server and the receiving device could also be enabled through the use of IP addresses and/or URLs, by taking advantage of other data transfer protocols available over the Internet ([0021]). if the receiving device 108 is GPS-enabled and has access to mapping software, it would not be necessary to send direction or mapping information directly to the receiving device to enable it to identify, to the user, the target street location or target location. Rather, the receiving device 108 would be able to pull the necessary information from a server providing such data via its mapping software ([0021]-[0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ziskind within the system of Biage in order to receive a ZHIING message and provide the user with directions, by, for example, having the application server 106 communicate directly with the receiving device 108 to provide it with a map and/or text-based directions. 
Regarding claim 40, Biage teaches a method comprising: obtaining emergency data from a plurality of emergency data sources comprising databases that are external to an emergency network (location server at least, fig. 9), the emergency data corresponding to mobile devices from which emergency calls have been initiated (i.e., emergency service platform (ESP) provides an interface to one or more communication networks for receiving emergency communication from multiple networks [0019]-[0020]); and providing a location indicator on the map view linked to corresponding emergency data for the mobile devices from which emergency calls have been initiated (i.e., identifying the location of the emergency call on a graphical display [0019]-[0020], location of the emergency call can be provided from the ESP 102 to the map server for display on the map client 110b [0027]). 
Biage does not specifically teach providing a map view via a software-as-a-service portal to an emergency network entity of the emergency network.
However, the preceding limitation is known in the art of communications. Ziskind teaches communication between the application server and the receiving device could also be enabled through the use of IP addresses and/or URLs, by taking advantage of other data transfer protocols available over the Internet ([0021]). if the receiving device 108 is GPS-enabled and has access to mapping software, it would not be necessary to send direction or mapping information directly to the receiving device to enable it to identify, to the user, the target street location or target location. Rather, the receiving device 108 would be able to pull the necessary information from a server providing such data via its mapping software ([0021]-[0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ziskind within the system of Biage in order to receive a ZHIING message and provide the user with directions, by, for example, having the application server communicate directly with the receiving device to provide it with a map and/or text-based directions. 
Regarding claims 41, Biage in view of Ziskind teaches all the limitations above. Ziskind further teaches providing a call queue via software-as-a-service portal, along with the map view (i.e., pulling the necessary information about emergency call from a server providing such data via its mapping software). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ziskind within the system of Biage in order to receive a ZHIING message and provide the user with directions, by, for example, having the application server communicate directly with the receiving device to provide it with a map and/or text-based directions. 
Regarding claim 42, Biage in view of Ziskind teaches all the limitations above. Biage further teaches providing the call queue independently from emergency call routing to the emergency network entity (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 43, Biage in view of Ziskind teaches all the limitations above. Biage further teaches provide the call queue independently from a computer-aided dispatch system (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 44, Biage in view of Ziskind teaches all the limitations above. Biage further teaches provide the call queue independently from a call handling system (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 45, Biage in view of Ziskind teaches all the limitations above. Biage further teaches display a mobile device identifier in the call queue, wherein the mobile device identifier is obtained as part of the emergency data, independently from emergency call routing caller identification data (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]).
Regarding claim 54, Biage teaches an apparatus comprising: a network component (ESP), operative to connect to the Internet; a processor, operatively coupled to the network component (i.e., the ESP has at least one processor [0027]), the processor operative to: obtain emergency data from a plurality of emergency data sources, the emergency data corresponding to mobile devices from which emergency calls have been initiated (i.e., emergency service platform (ESP) provides an interface to one or more communication networks for receiving emergency communication from multiple networks [0019]-[0020]); and provide a location indicator on the map view linked to corresponding emergency data for the mobile devices from which emergency calls have been initiated (i.e., identifying the location of the emergency call on a graphical display [0019]-[0020], location of the emergency call can be provided from the ESP 102 to the map server for display on the map client 110b [0027]). 
Biage does not specifically teach provide a map view via a software-as-a-service portal to an emergency network entity.
However, the preceding limitation is known in the art of communications. Ziskind teaches communication between the application server and the receiving device could also be enabled through the use of IP addresses and/or URLs, by taking advantage of other data transfer protocols available over the Internet ([0021]). if the receiving device 108 is GPS-enabled and has access to mapping software, it would not be necessary to send direction or mapping information directly to the receiving device to enable it to identify, to the user, the target street location or target location. Rather, the receiving device 108 would be able to pull the necessary information from a server providing such data via its mapping software ([0021]-[0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ziskind within the system of Biage in order to receive a ZHIING message and provide the user with directions, by, for example, having the application server communicate directly with the receiving device to provide it with a map and/or text-based directions. 
Regarding claims 55, Biage in view of Ziskind teaches all the limitations above. Ziskind further teaches provide a call queue via software-as-a-service portal, along with the map view (i.e., pulling the necessary information about emergency call from a server providing such data via its mapping software). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ziskind within the system of Biage in order to receive a ZHIING message and provide the user with directions, by, for example, having the application server communicate directly with the receiving device to provide it with a map and/or text-based directions. 
Regarding claim 56, Biage in view of Ziskind teaches all the limitations above. Biage further teaches provide the call queue independently from emergency call routing to the emergency network entity (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 57, Biage in view of Ziskind teaches all the limitations above. Biage further teaches provide the call queue independently from a computer-aided dispatch system (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 58, Biage in view of Ziskind teaches all the limitations above. Biage further teaches provide the call queue independently from a call handling system (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 59, Biage in view of Ziskind teaches all the limitations above. Biage further teaches display a mobile device identifier in the call queue, wherein the mobile device identifier is obtained as part of the emergency data, independently from emergency call routing caller identification data (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]).
Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Biage, among other things, does not teach the claim 31 and claim 46 features of “receiving emergency data related to emergency calls initiating from mobile devices within the geographic area, independently from emergency call routing to the emergency network entity.” However, the Examiner disagrees with the preceding assertion. Biage teaches receiving location information associated with the emergency call (location information is emergency data) and a map server for receiving location information from the ESP associated with the receive emergency calls and the plurality of emergency calls are received from different sources (the PSAP coupled to ESP is the network entity) ([0019]-[0021], [0029]). There is nothing in claim limitations to show how to receive emergency data independently from the network entity. Therefore, the Examiner maintains the rejection as a final rejection.
Regarding dependent claims 32 and 33, Applicant respectfully finds no teaching of performing any function whatsoever “prior to completion of emergency call routing” as required by claim 32 and claim 33. However, the Examiner disagrees with the preceding assertion. Biage teaches  emergency data or mapping data or emergency that includes location information of the emergency is received at the network entity (PSAP-ESP) prior to the operator to select the emergency call to be answered [0020]-[0021], [0028]). Therefore, the rejection is maintained for reasons recited above, and it is made final.
The Examiner further argues that claims 34-37 and 39 are dependent claims that depend from, and include all features of, claim 31. Therefore claims 34-37 and 39 are allowable for at least the same reasons as claim 31. The Examiner also maintains the rejections for reasons recited above.
Regarding claim 46, the Examiner cited Biage paragraph [0027] which discusses the “ESP” (Emergency Services Platform) which is an emergency call routing function in the system described by Biage [0027]. Respectfully, as can be seen from the text of the cited portion above, Biage clearly teaches that the ESP 102 is an emergency call routing function and therefore it is not possible for it to “receiv[e] emergency data...independently from emergency call routing” because the ESP 102 is playing a role in emergency call routing. Therefore, the rejection of claim 46 is not supported by Biage and must be withdrawn. However, the Examiner disagrees with the preceding assertion, given that the claim limitation is silent with respect to how the network entity receives emergency data independently. Patent cannot be granted for just statement without proof. Therefore, the rejection is maintained for reasons recited above, and it is made final.
The Applicant further argues that claims 47-51 and 53 are dependent claims that depend from, and include all features of, claim 46. Therefore claims 47-51 and 53 are allowable for at least the same reasons as claim 46. The Examiner also maintains the same rejections for the same reasons recited above.
The Applicant further argues that claim 38 is a dependent claim that depends from, and includes all features of, claim 31 and claim 52 is dependent claim that depends from, and includes all features of, claim 46. Biage doesn’t teach the subject matter of claim 31 or claim 46 as alleged as discussed above regarding the rejections under 102 and Ziskind does not teach the subject matter of claims 31 and 46 that is not taught by Biage. Therefore claims 38  and 52 are allowable for at least the same reasons as claim 31, and claim 52. However, the Examiner disagrees with the preceding assertion and maintains that the combination of Biage and Ziskind teaches the claimed invention for the same reasons recited above.
	Regarding claims 40 and 54, the Applicant further argues that Biage fails to teach “obtaining emergency data from a plurality of emergency data sources, the emergency data corresponding to mobile devices from which emergency calls have been initiated”. The Applicant further argues that claims 40 and 54 as amended are patentably distinguishable from the subject matter of Biage, and that Biage does not teach or suggest the subject matter of claim 40 and claim 54 as amended. However, the Examiner disagrees with the preceding assertion. The external database is read at least of fig. 9, location server because it external to PSAP 100; and Biage discloses “emergency service platform (ESP) provides an interface to one or more communication networks for receiving emergency communication from multiple networks.”  Therefore, the rejection is maintained for the same recited above.
	The Applicant merely argues that Ziskind does teach not the subject matter of claims 40 and 54 that is not taught by Biage. The combination of Biage and Ziskind therefore would not arrive at the subject matter of claims 40 and 54 because claim features are not present in the teaching of the two references. The Examiner disagrees with the preceding assertion and maintains the rejection for the same reasons recited above.
	The Applicant further argues that Claims 41-45 are dependent claims that depend from, and include all features of, claim 40. Therefore claims 41-45 are allowable for at least the same reasons as claim 40. Claims 55-59 are dependent claims that depend from, and include all features of, claim 54. Given that the rejections of the independent claims 40 and 54 are maintained, claims 41-45 and 55-59 can not be allowed based on their dependency to claims 40 and 54. Therefore, the rejections are maintained for the same reasons recited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643